COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:       Carolyn James, Individually and As Next of Friend of Her Mother,
                           Mary Olive Calkins v. Linda Carol Goehrs

Appellate case number:     01-12-00445-CV

Trial court case number: 0875812A

Trial court:               61st District Court of Harris County


The parties are ordered to file supplemental briefs to address the following two issues:

1. Whether any Texas or federal authority exists (including secondary authority, such as
   Moore’s Federal Practice and Wright & Miller, Federal Practice and Procedure) indicating a
   requirement that a trial court analyze subject matter jurisdiction questions in a particular
   order. Specifically, is there any authority commenting on whether a trial court is required to
   decide whether another court has exclusive subject matter jurisdiction pursuant to a statute
   before the trial court can address its own subject matter jurisdiction based on a challenge to a
   party’s standing.
2. Whether the powers of the probate court are strictly construed and limited to those expressly
   granted by statute or, alternatively, whether the probate court can act through equity.

Additionally, the parties are ordered to identify that portion of the record that indicates

1. The exact date of the mediation that occurred in late-2008, the parties to the mediation, and
   the purpose of the mediation.
2. The date on which Linda Goehrs delivered Mary Calkins’s assets to Richard Calkins.

To the extent the parties reference pleadings, reporter’s records, clerk’s records or other
documents in their supplemental brief, the parties are ordered to attach a copy of the document
referenced as an appendix to the brief. The parties are further ordered to indicate in the index to
the appendix whether each document has been made a part of the record in this appeal.

    The briefs may not exceed 11 pages in length, not including the appendix. Both parties’
briefs are due no later than Tuesday, December 17, 2013, at noon.
       Neither party is permitted to file a response to the supplemental brief of the other, absent
leave of court.

       It is ORDERED.


Judge’s signature: /s/ Justice Harvey Brown.
                           Acting individually      Acting for the Court


Date: December 6, 2013